DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The IDS filed on 4/24/20 has been fully considered except where references have been lined through. 

Response to Amendment
This action is written in response to applicant’s amendments filed on 7/27/22. 
The 35 USC § 101 rejection of claim 14 is overcome by cancellation of claim 14. 
The 35 USC § 102(a)(1) rejection of claims 1, 2, 6, and 14 are overcome by amendment to claim 1. A new search was conducted due to amendment and a new 35 USC § 103 rejection as necessitated by amendment is made below. 
Any rejection or objection not reiterated herein is overcome by amendment.
Amended claims 1, 3-8 and 10-13 are under examination herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 12 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The invention appears to employ novel biological materials, a Rhizobium vitis ARK-1 strain, a Rhizobium vitis ARK-2 strain, and a Rhizobium vitis ARK-3 strain.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public. The specification does not say what steps were taken to generate these strains. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
From the specification it is not apparent if the biological materials are readily available to the public.  It is noted that Applicant has deposited a Rhizobium vitis ARK-1 strain, a Rhizobium vitis ARK-2 strain, and a Rhizobium vitis ARK-3 using deposit numbers FERM BP-11426, FERM BP-11427, and FERM BP-11428, respectively, but there is no indication in the specification as to public availability.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  
Examiner acknowledges that the deposit was made under the Budapest treaty in the remarks filed on 7/27/22, but the statement by an attorney of record needs to match the underlined section above.
Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette, N., et al (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841) in view of Yao (Yao, Li Juan, et al. "Rhizobium taibaishanense sp. nov., isolated from a root nodule of Kummerowia striata." International journal of systematic and evolutionary microbiology 62.2 (2012): 335-341).
Regarding claim 1, Bissonnette teaches a method of growing Rhizobium meliloti in a large scale (title).  Bissonnette teaches a liquid medium (culture) that consists of the following (in grams per liter): K2HPO4, 0.5; MgSO4 .7H20, 0.2; NaCl, 0.1; and yeast extract 1.0; to this base 10.0 g of either mannitol, sucrose (disaccharide), or glycerol was added per liter (p838 right column lines 6-11). Sucrose is 10g out of 11.8 g total mass (~84%, at least 25 mass%). Sucrose serves as the carbon source (p838 left column lines 4-8).  Bissonnette teaches that the bacteria can be grown in a fermenter where the pH is maintained at 7.0 (maintaining pH from a beginning of the culturing to an end of the culturing) (p838 right column lines 23-33). 
Bissonnette fails to teach the use of maltose or lactose as the disaccharide carbon source. 
Yao studies the phylogeny of Rhizobium (abstract). Yeo teaches that bacteria in the genus Rhizobium can use lactose and maltose as a carbon source (p339 right column lines 19-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sucrose of Bissonnette with the lactose or maltose of Yao. One of ordinary skill in the art would be motivated to do so because this would be a simple substitution of known carbon sources that are able to be used by bacteria of the genus Rhizobium. There would be a reasonable expectation of success as both Yeo and Bissonnette are in the same field of endeavor of culturing Rhizobium. 
Regarding claim 6, Bissonnette teaches that the bacteria can be grown in a 5L fermenter (mass culture).		

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette, N., Lalande, R., & Bordeleau, L. M. (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841) in view of Yao (Yao, Li Juan, et al. "Rhizobium taibaishanense sp. nov., isolated from a root nodule of Kummerowia striata." International journal of systematic and evolutionary microbiology 62.2 (2012): 335-341), as applied to claims 1 and 6 above, and further in view of Kawaguchi (Kawaguchi, A. (2014). Reduction in pathogen populations at grapevine wound sites is associated with the mechanism underlying the biological control of crown gall by Rhizobium vitis strain ARK-1. Microbes and environments, ME14059).
Regarding claims 3-4, neither Bissonnette nor Yao teaches a Rhizobium vitis strain. 
Kawaguchi teaches using a non-pathogenic strain of Rhizobium vitis ARK-1 to reduce the development of grapevine crown gall (abstract). R. vitis ARK-1 in a co-inoculation with a crown gall forming strain of bacteria results in lessened pathogenic bacteria population (abstract).  Kawaguchi further teaches that the R. vitis ARK-1’s ability to inhibit crown gall forming strains of bacteria is dependent on the culture media that R. vitis ARK-1 is grown in (abstract, p5 right column lines 22-28, table 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the R. meliloti cultured in the bacterial growth media of Bissonnette with the R. vitis ARK-1 of Kawaguchi.  One of ordinary skill in the art would be motivated to do so because Kawaguchi teaches that R. vitis ARK-1 exhibits different inhibition properties towards pathogenic bacteria when cultured in different growth media thus one would be inclined to experiment with different growth medias.  There would be a reasonable expectation of success as both Bissonnette and Kawaguchi are in the same field of endeavor of growing bacteria of the genus Rhizobium. 

Claims 7, 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette, N., et al (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841) in view of Yao (Yao, Li Juan, et al. "Rhizobium taibaishanense sp. nov., isolated from a root nodule of Kummerowia striata." International journal of systematic and evolutionary microbiology 62.2 (2012): 335-341) and Kawaguchi (Kawaguchi, A. (2014). Reduction in pathogen populations at grapevine wound sites is associated with the mechanism underlying the biological control of crown gall by Rhizobium vitis strain ARK-1. Microbes and environments, ME14059), as applied to claims 3-4 above, and further in view of Pereira (Pereira, P. A. A., et al (2002). Preservation of rhizobia by lyophilization with trehalose. Pesquisa Agropecuária Brasileira, 37, 831-839).
Regarding claim 7, 8, and 13, the culture method is discussed above in the rejection of claims 1 and 6.  Bissonnette demonstrates that the media containing sucrose results in viable bacteria as shown by the increase in CFU/mL in Figure 2. 
Bissonnette, Yao and Kawaguchi fail to teach the separation of the bacteria from culture solution and lyophilizing the viable bacteria. 
Pereira studies the effects of including trehalose during the lyophilization of two different strains of Rhizobium (abstract, reads on instant claim 8). Pereira teaches growing the Rhizobium in YEM media (culture solution) (p832 right column lines 19-21). The cells are then centrifuged and resuspended in a trehalose solution (concentration and/or separating viable bacteria from culture media) (p832 right column lines 24-27). Pereira teaches that Rhizobium strains that are introduced to the soil need to be present in large numbers to outcompete the bacteria that is present in the soil to have effective uses as an agriculture supplement (p831 right column lines 4-8-p832 left column lines 1-5). 
Regarding claims 10 and 11, Kawaguchi teaches using a non-pathogenic strain of Rhizobium vitis ARK-1 to reduce the development of grapevine crown gall (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the R. meliloti cultured the bacterial growth media of Bissonnette with the R. vitis ARK-1 of Kawaguchi and further include a step of separating bacteria from the culture media and lyophilizing it as taught by Pereira.  One of ordinary skill in the art would be motivated to do so because Pereira teaches it is important to generate a large, pure cultures of Rhizobium for agriculture uses. There would be a reasonable expectation of success as Bissonnette, Kawaguchi, and Pereira are in the same field of endeavor of culturing and producing Rhizobium. 

Claims 5 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (Bissonnette, N., et al (1986). Large-scale production of Rhizobium meliloti on whey. Applied and environmental microbiology, 52(4), 838-841) Kawaguchi (Kawaguchi, A. (2014). Reduction in pathogen populations at grapevine wound sites is associated with the mechanism underlying the biological control of crown gall by Rhizobium vitis strain ARK-1. Microbes and environments, ME14059), Pereira (Pereira, P. A. A., et al (2002). Preservation of rhizobia by lyophilization with trehalose. Pesquisa Agropecuária Brasileira, 37, 831-839). as applied to claim 7, 8, and 10-11 above, and further in view of Kawaguchi 2008 (Kawaguchi, A., K. Inoue, and Y. Ichinose. "Biological control of crown gall of grapevine, rose, and tomato by nonpathogenic Agrobacterium vitis strain VAR03-1." Phytopathology 98.11 (2008): 1218-1225).
The composition of claims 1 and 7 are discussed above. Bissonnette, Yao, Kawaguchi, and Pereira fail to teach R. vitis ARK-1 accession number FERM BP-11426, R. vitis ARK-2 accession number FERM BP-11427, R. vitis ARK-3 accession number FERM BP-11428, or Agrobacterium radiobacter K84. 
Kawaguchi 2008 describes using a non-pathogenic strain of Agrobacterium vitis VAR03-1 (Rhizobium vitis) for control of crown gall (abstract, p1218 left column lines 1-5). Kawaguchi 2008 also uses Agrobacterium rhizogenes (Agrobacterium radiobacter) strain K84 (p1218 left column lines 5-11). Kawaguchi 2008 teaches growing both the R. vitis VAR03-1 and A. radiobacter K84 in the same media (p1219 left column lines 17-27). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the R. vitis ARK-1 cultured in the bacterial growth media, as taught by Bissonnette, Yao and Kawaguchi, with the A. radiobacter K84 as taught by Kawaguchi 2008. One of ordinary skill in the art would be motivated to do so because this would be a simple substitution of bacteria strains that are known to have the ability to grown in the same media. There would be a reasonable expectation of success as Bissonnette, Kawaguchi, Pereira, and Kawaguchi 2008 are in the same field of endeavor of culturing and producing Rhizobium.
	
Response to Arguments
Applicant's arguments filed 7/27/22 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claim 1 (p11 lines 1-7) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As claim 1 is amended, a new 103 rejection is applied above. 
	Applicant argues that the instant invention results in a lower viscosity (p11 line 8- p12 line 13). MPEP 2145 teaches that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. The asserted low viscosity is a result of the newly claimed disaccharide, which has been addressed in the new rejection above.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657